Case: 20-40099     Document: 00515624422         Page: 1     Date Filed: 11/03/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     November 3, 2020
                                  No. 20-40099
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Humberto Rosales Cruz,

                                                           Plaintiff—Appellant,

                                       versus

   Doctor Rodriguez; Martinez; Madrigal; Ramirez,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:19-CV-297


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Texas inmate Humberto Rosales Cruz filed a pro se action under 42
   U.S.C. § 1983 and proceeded in forma pauperis. Cruz alleges the following:
   While housed in the McConnell Unit in Beeville, Texas, he fell off the top
   bunk, broke his left arm, and injured his left knee. Cruz attempted to get


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40099      Document: 00515624422          Page: 2   Date Filed: 11/03/2020




                                    No. 20-40099


   Defendant Ramirez’s attention but was unable to do so until 30 minutes after
   the incident. A prison doctor, Defendant Rodriguez, evaluated Cruz,
   diagnosed him with a broken arm, and referred him to the nearest emergency
   room. The guard who transferred Cruz to the emergency room, Defendant
   Martinez, handcuffed Cruz despite knowing that his arm was broken.
   Another guard, Defendant Madrigal, made sarcastic remarks to Cruz about
   his injury. At the hospital, Cruz received an x-ray and a soft bandage. He then
   returned to the prison and was placed in the same cell.
          Cruz was transferred to the Jester 3 Unit in Richmond, Texas to
   receive physical therapy. He was assigned to work in the kitchen without
   medical restrictions. Cruz was transferred again to the Stevenson Unit in
   Cuero, Texas, and he claims that he was denied proper physical therapy and
   medication for his injuries.
          The magistrate judge recommended dismissing the complaint with
   prejudice for failure to state a claim or as frivolous under 28 U.S.C. §§
   1915(e)(2)(B) and 1915A(b)(1). According to the magistrate judge, Cruz
   failed to plead that Defendants were aware of a serious risk of harm and that
   they deliberately ignored that risk. See Domino v. Tex. Dep’t of Criminal
   Justice, 239 F.3d 752, 756 (5th Cir. 2001) (“[T]he plaintiff must show that
   the officials . . . engaged in [] conduct that would clearly evince a wanton
   disregard for any serious medical needs.”).
          Cruz did not object to the magistrate judge’s memorandum and
   recommendation. The district court adopted the magistrate judge’s
   recommendation in its entirety, dismissing Cruz’s complaint with prejudice.
          Because Cruz failed to object to the magistrate judge’s
   recommendation, we review his appeal for plain error. Douglass v. United
   Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc), superseded
   by statute on other grounds, 28 U.S.C. § 636(b)(1). On appeal, Cruz mostly




                                          2
Case: 20-40099      Document: 00515624422          Page: 3   Date Filed: 11/03/2020




                                    No. 20-40099


   recites his complaint. He does not identify any error the district court made,
   much less an error that was clear or obvious. See Puckett v. United States, 556
   U.S. 129, 135 (2009).
          The district court’s judgment is therefore AFFIRMED. And the
   district court’s dismissal of Cruz’s suit constitutes a strike under 28 U.S.C.
   § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387–88 (5th Cir. 1996).
   Cruz is WARNED that accumulating three strikes will preclude him from
   proceeding IFP in any civil action or appeal filed while he is incarcerated or
   detained in any facility unless he is under imminent danger of serious physical
   injury. See § 1915(g).




                                          3